Citation Nr: 0732052	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  06-00 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
blindness, and if so, whether the claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The veteran served on active duty from January 1974 to 
September 1975. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in March 2007.  
A transcript of the hearing is associated with the claims 
files.


FINDINGS OF FACT

1.  In an unappealed December 2003 rating decision, a prior 
denial of service connection for bilateral blindness was 
continued. 

2.  The evidence associated with the claims files subsequent 
to the December 2003 rating decision includes evidence that 
relates to an unestablished fact necessary to substantiate 
the claim; is neither cumulative nor redundant of evidence 
already of record; and raises a reasonable possibility of 
substantiating the claim.

3.  Bilateral blindness is etiologically related to service. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
appellant's claim of entitlement to service connection for 
bilateral blindness.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2007).

2.  Bilateral blindness was incurred as a result of active 
duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
bilateral blindness.  The Board will initially discuss 
certain preliminary matters, and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Board points out that although the RO reopened the claim 
and adjudicated it on the merits, the Board must first 
examine whether the evidence warrants reopening of the claim.  
This is significant to the Board because the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on its 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001) [the Board does not have jurisdiction to 
review the claim on a de novo basis in the absence of a 
finding that new and material evidence has been submitted]. 

The Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board notes that the veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim for service connection.  In addition, 
the evidence currently of record is sufficient to 
substantiate his entitlement to service connection for 
bilateral blindness.  Therefore, no further development is 
required under 38 U.S.C.A. §§ 5103, 5103A (West 2002) 38 
C.F.R. § 3.159 (2007).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and Material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. 273 (1996).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Claim to Reopen

Entitlement to service connection for bilateral blindness was 
denied in an unappealed rating decision of December 1987 
because the evidence failed to demonstrate that the veteran's 
blindness was incurred in or aggravated by active duty.  This 
denial was continued in an unappealed rating decision of 
December 2003 because new and material evidence had not been 
presented.

The evidence received since the December 2003 rating decision 
includes medical evidence linking the veteran's blindness to 
his active service.  This evidence is not cumulative or 
redundant of the evidence previously of record.  Moreover, it 
relates to an unestablished fact necessary to substantiate 
the claim and is sufficient to raise a reasonable possibility 
of substantiating the claim.  Accordingly, it is new and 
material, and reopening of the claim is in order.


Reopened Claim

Service medical records show that the veteran was seen in 
February 1975 for burning of the eyes and trouble reading, 
and that he underwent surgical revision of upper eyelid 
scarring.  The veteran has a current diagnosis of bilateral 
blindness due to optic neuropathy.  The question at issue is 
therefore whether there is an etiological relationship 
between the current disability and the veteran's military 
service.  

Although there is some discussion in the medical evidence 
with respect to the existence of a congenital condition, 
specifically, Leber's optic neuropathy, a January 2006 VA 
outpatient neuro-ophthalmology note shows an assessment of 
bilateral "acquired optic atrophy."  In an October 2006 
neuro-ophthalmology report, the opinion was stated that there 
is no clinical evidence to suggest Leber's hereditary optic 
neuropathy.  The examiner further stated that, it is likely 
that, following surgery on his right eyelid, the veteran had 
an episode of bilateral posterior ischemic optic neuropathy, 
which produced the bilateral visual loss.  

In sum, the evidence demonstrates that the veteran had 
surgery performed on his eyelids during service, that he 
currently has an acquired neuropathic disability of the eyes, 
resulting in blindness, and that the current disability is 
likely a result of the eyelid surgery performed during 
service.  There is no conclusive opinion which contradicts 
the opinion of the October 2006 examiner.  A June 2007 VA 
outpatient note includes a finding that the veteran has 
bilateral optic nerve atrophy, but in view of the family 
history of retinitis pigmentosa, this could be secondary to a 
primary retinal degenerative process.  The examiner's use of 
the word "could" renders the opinion inconclusive.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Accordingly, 
the Board attaches little probative weight to the June 2007 
opinion and adopts the conclusion of the October 2006 
examiner.  

In conclusion, as all elements necessary for service 
connection have been satisfied, the Board finds that service 
connection for bilateral blindness is in order.




ORDER

Reopening of the claim of entitlement to service connection 
for bilateral blindness is granted.

Entitlement to service connection for bilateral blindness is 
granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


